UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6971


JOHN ALAN MILLER,

                  Plaintiff – Appellant,

             v.

LARRY DAVIS, c-o SC Dept of Probation Parole and Pardon
Services,

                  Defendant – Appellee.




                              No. 09-6984


JOHN ALAN MILLER,

                  Plaintiff – Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF PAROLE PROBATION AND PARDON
SERVICES,

                  Defendant – Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.     Joseph F. Anderson, Jr.,
District Judge. (2:09-cv-01056-JFA; 2:09-cv-00967-JFA)


Submitted:    September 29, 2009            Decided:   October 8, 2009
Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Alan Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              John Alan Miller appeals the district court’s orders

accepting      the   recommendations       of    the    magistrate     judge     and

dismissing his 42 U.S.C. § 1983 (2006) civil rights complaints

under 28 U.S.C. §§ 1915, 1915A (2006).                  On appeal, we confine

our review to the issues raised in the Appellant’s brief.                        See

4th Cir. R. 34(b).           Because Miller’s briefs allege no error

committed by the district court, Miller has forfeited appellate

review   of    the   court’s   orders.          Accordingly,    we     affirm    the

district court’s orders.        We deny all pending motions, including

Miller’s    motions    for   transcripts        at   Government   expense,       for

copies at Government expense, for the appointment of counsel,

and for default judgment.        We further deny Miller’s objection to

the   consolidation     of   these   appeals.          We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                       3